DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 07/21/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The rejection of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art discloses alone or in combination the bolded and italicized features.
Claim 1. (Original) A topographic information transmission device which is provided in a construction site and transmits three-dimensional data indicating a landform of the construction site to a server device, the topographic information transmission device comprising: an image data reception unit that receives a plurality of pieces of image data in which the landform of the construction site is captured; a three-dimensional data creation unit that creates three-dimensional data of the construction site on the basis of the plurality of pieces of image data; an amount-reduction processing unit that performs an amount reduction process of reducing a total data amount of the created three-dimensional data; and a topographic information transmission unit that transmits amount-reduced three- dimensional data having undergone the amount reduction process to the server device.an amount-reduction processing step of performing an amount reduction process of reducing a total data amount of the created three-dimensional data; and a topographic information transmission step of transmitting amount-reduced three- dimensional data having undergone the amount reduction process to the server device.

Claim 7 depends on allowable claim 6 and is therefore allowable for the same reasons as claim 6.Relevant prior art:US 8773512 B1 Embodiments of the present invention avoid having to cope with such large amounts of data by intelligently identifying a relatively few so-called relevant landmark points in two-dimensional camera-acquired image data. Three-dimensional reconstruction of locations of these relatively few points is undertaken, with no reconstruction being taken for all data points. The culling out of unnecessary data points reduces three-dimensional reconstruction very substantially, eliminating perhaps 99.9% of the data points.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390.  The examiner can normally be reached on Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/27/2021